 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                      EASTERN DISTRICT OF CALIFORNIA
 9
10   ROMAN SCANLON, on behalf of                Case No. 1:19-cv-00937-LJO-SKO
11   himself, the general public, and those
     similarly situated,                        ORDER ON JOINT STIPULATION
12                                              TO EXTEND HEARING DATE ON
                        Plaintiff,              TECHNICOLOR SA’S MOTION TO
13                                              DISMISS
           v.
14
15   CURTIS INTERNATIONAL LTD., and
     TECHNICOLOR SA,
16
                        Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER ON JOINT STIPULATION TO EXTEND HEARING DATE ON DEFENDANT TECHNICOLOR SA’S
                                         MOTION TO DISMISS; CASE NO. 1:19-CV-00937-LJO-SKO
 1           WHEREAS, on October 10, 2019, Technicolor SA filed a motion to dismiss
 2   the Complaint pursuant to FED. R. CIV. P. 12(b)(2) (See Dkt. Nos. 18, 18-1, 18-2; the
 3   “Motion to Dismiss”);
 4           WHEREAS, the Motion to Dismiss’ current Hearing Date is November 14,
 5   2019;
 6           WHEREAS, on November 7, 2019, Technicolor SA and Plaintiff Roman
 7   Scanlon (“Plaintiff,” together with Technicolor SA, the “Stipulating Parties”) filed a
 8   Joint Stipulation, seeking to extend the Motion to Dismiss’ Hearing Date from
 9   November 14, 2019 to December 18, 2019 (the “Stipulation”); and
10           WHEREAS, the Court, having considered the Stipulation, finds that the
11   Stipulating Parties have set forth good cause therein for extending the Motion to
12   Dismiss’ Hearing Date from November 14, 2019 to December 18, 2019.
13           NOW, THEREFORE, is it hereby ORDERED that the Motion to Dismiss’
14   Hearing Date is and shall be extended from November 14, 2019 to December 18,
15   2019, and that all corresponding briefing deadlines are adjusted accordingly.
16
17
18   IT IS SO ORDERED.

19      Dated:    November 8, 2019                   /s/ Lawrence J. O’Neill _____
                                             UNITED STATES CHIEF DISTRICT JUDGE
20
21
22
23
24
25
26
27
28                                              2
              [PROPOSED] ORDER ON JOINT STIPULATION TO EXTEND HEARING DATE ON DEFENDANT
                          TECHNICOLOR SA’S MOTION TO DISMISS; CASE NO. 1:19-CV-00937-LJO-SKO
